In an action brought for the return of certain stock alleged to have been deposited by plaintiffs with appellants as collateral security for certain indebtedness, which are alleged to have been repaid, the appeal is from so much of an order as denies appellants’ cross motion to dismiss the complaint for insufficiency. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. Whether the transfer of the stock was outright or merely as collateral security, the amount of the loans for which the stock was allegedly deposited as security, and whether such loans have been repaid, are questions which should be determined on a trial. Nolan, P. J., Adel, Wenzel, MacCrate and Beldoek, JJ., concur.